The opinion of the court was delivered by
Thompson, J.
All we can deal with in this case are the alleged errors in the charge of the court.. We are not warranted in transcending this limit, to discuss the question of original location, or whether those claiming under the title of O’Connor are estopped by his acts in pais or not. The points put to the court do not raise that question. It is raised here, but we cannot test the accuracy of the court below by what did not occur there, or by any alleged omission, unless it occurred after attention was called to it by the party injured. It is not error in a judge to omit to charge on a point, although material, if he is not requested to do so. We can only presume, that the point was not thought to be material, or it would have been made.
It is certainly true, that a party may be estopped by acts or declarations made even in mistake of his rights, if by them others have been led to the expenditure of money, or to make improvements on their faith : 5 Barr 176 ; 4 W. & S. 323 ; 2 Penn. R. 23; 5 W. & S. 209. But all the points called for instructions upon the conclusiveness of the acts and declarations of O’Con-nor, by way of estoppel, without regard to anything but their own inherent force, and without alleging injury to supervening rights acquired on the faith of them.- The court very properly instructed the jury, that these acts and declarations were evidence on the question of location or boundary, and referred them to their consideration. The learned judge also very properly instructed, that if O’Connor “ acted in ignorance of his rights when he made the admissions and did the acts spoken of, then this plaintiff is not bound.” Nothing could be truer than this, in the absence of injury to supervening rights resting on them. We *36think, too, that the court substantially responded to all the points propounded by the plaintiff in error — and this disposes of the several assignments of error in the case.
Judgment affirmed.